

Exhibit 10.26
DELL TECHNOLOGIES INC.
Deferred Cash Award Agreement


1.Purpose – EMC Corporation, a Massachusetts corporation (“EMC”), previously
granted to you one or more awards of units (the “EMC Units”) representing the
right to receive shares of EMC’s common stock (the “EMC Shares”) under the EMC
Corporation Amended and Restated 2003 Stock Plan, as amended (the “EMC Plan”).
In addition, each award was subject to the terms and conditions described in the
applicable Restricted Stock Unit Agreement (such award, the “RSU”) or
Performance Restricted Stock Unit Agreement (such award, the “PSU”) between you
and EMC (together, the “Stock Unit Agreements”) and the EMC Plan. The applicable
Stock Unit Agreement stated the number of EMC Units granted to you under the
applicable RSU or PSU award.


On October 12, 2015, Universal Acquisition Co. (“Merger Sub”), Denali Holding
Inc. a Delaware corporation (its successor, Dell Technologies Inc., “Parent”),
Dell, Inc. and EMC entered into the Agreement and Plan of Merger, as amended by
the First Amendment thereto dated May 16, 2016 (as further amended from time to
time, the “Merger Agreement”), pursuant to which Merger Sub merged with and into
EMC (the “Merger”), with EMC surviving the merger as an indirect wholly-owned
subsidiary of Parent.


In connection with the Merger and pursuant to the Election Form Related to the
Rollover Opportunity submitted to Parent by you, you elected to exchange a
specified portion (not to exceed 50%) of your EMC Units that would vest in the
ordinary course on or after January 1, 2017 for unvested deferred cash awards
(“Deferred Cash Awards”) and unvested options to purchase Class C common stock
of Parent (“Rollover Options” and, together with the Deferred Cash Awards, the
“Rollover Awards”), whereby you agreed to the following:


(i)
with respect to all of your EMC Units being exchanged (the “Exchanged EMC
Units”), waive the acceleration of vesting that would otherwise occur at the
Vesting Effective Time (as defined in the Merger Agreement) under the terms of
the Merger Agreement, and



(ii)
in respect of each Exchanged EMC Unit, receive the following:



(A)
    one Deferred Cash Award having a cash value equal to the per share merger
consideration of $29.05 (calculated as the closing price of an EMC Share on the
last trading day prior to the Merger) (the “Per Share Cash Value”), subject
generally to the existing time-based vesting schedule that applied to the
Exchanged EMC Unit, with any performance-vesting condition deemed satisfied at
the target level of performance at the closing of the Merger, and further
subject to the vesting acceleration, forfeiture conditions, and other terms and
conditions as set forth in this Deferred Cash Award Agreement (this
“Agreement”), and



(B)
    A stock option giving you the right to purchase one share of Class C common
stock of Parent (the terms of which will be subject to a rollover option
agreement to be entered between you and Parent under the Dell Technologies Inc.
2013 Stock Incentive Plan, as amended and/or restated from time to time (the
“Parent Plan”), which will be provided to you separately and concurrently
herewith).



The Deferred Cash Award is made pursuant to and is subject to the terms and
conditions of this Agreement.


2.Grant of Deferred Cash Award — In accordance with the terms of your election
(as described in Section 1 above), Parent hereby grants you a Deferred Cash
Award in the amount set forth in Schedule I hereto, subject to the terms and
conditions set forth herein. To accept this Deferred Cash Award, please sign and
print your name on the signature page attached hereto and deliver this signed
Agreement, together with the other documents described in the Confidential
Information Memorandum (Rollover Opportunity), dated as of June 27, 2016 (the
“CIM”), to Dell Executive Compensation according to the instructions set forth
in the CIM.


3.Vesting and Payment — The Deferred Cash Award will vest as provided for in
Schedule I hereto, subject to your continued Employment (as defined below) on
each applicable vesting date, and the Per Share Cash Value in respect of the
corresponding vested portion of the Deferred Cash Award will be paid to you
within 60 days of the applicable vesting date.


Notwithstanding the foregoing, if your “Employment” is terminated for any reason
(including for “Cause”), other than a termination by you without “Good Reason”
(unless due to “Retirement” (each as defined below)), the Deferred Cash Award
will become 100% vested as of the date of such termination of Employment and the
Per Share Cash Value in respect thereof will be paid to you within 60 days of
the date of such termination of Employment. If your Employment is terminated by
you without Good Reason (other than due to Retirement) before any applicable
vesting date, you will immediately forfeit any remaining unpaid portion of the
Deferred Cash Award as of the date of such termination of Employment.


As used herein, the following capitalized terms shall have their respective
meanings set forth below:


(i)
    “Cause” means: (i) your willful, reckless or grossly negligent and material
violation of (A) your obligations regarding confidentiality or the protection of
sensitive, confidential or proprietary information, or trade secrets, which
results in material harm to Parent or its subsidiaries, or (B) any other
restrictive covenant by which you are bound that results in greater than de
minimis harm to Parent or its subsidiaries’ reputation or business; (ii) your
conviction of, or plea of guilty or no contest to, a felony or crime that
involves moral turpitude; or (iii) conduct by you which constitutes gross
neglect, willful misconduct, or a material breach of the Code of Conduct of your
Employer or a fiduciary duty to Parent, any of its subsidiaries or the
shareholders of Parent that results in material harm to Parent or its
subsidiaries’ reputation or business and that you have failed to cure within
thirty (30) days following written notice from the Board of Directors of Parent.



(ii)
    “Change in Control” has the meaning ascribed to such term in the Parent
Plan.



(iii)
    “Employer” means Parent or the subsidiary of Parent that employs you.

    
(iv)
    “Employment” means your regular full-time or part-time employment with
Parent or any subsidiary of Parent.



(v)
    “Good Reason” means: (i) a material reduction in your base salary or total
annual incentive bonus target, (ii) any material adverse change to substantive
plans and benefits in the aggregate which does not apply equally to other
members of Parent’s Executive Leadership Team, (iii) a material adverse change
to your title or a material reduction in your authority, duties or
responsibilities, or the assignment to you of any duties or responsibilities
which are inconsistent in any material adverse respect with your position, or
(iv) a change in your principal place of work to a location of more than
twenty-five (25) miles from your principal place of work immediately prior to
such change; provided, that you provide written notice to your Employer of the
existence of any such condition within ninety (90) days of you having actual
knowledge of the initial existence of such condition and your Employer fails to
remedy the condition within thirty (30) days of receipt of such notice (the
“Cure Period”). In order to resign for Good Reason, you must actually terminate
Employment no later



1

--------------------------------------------------------------------------------




than ninety (90) days following the end of such Cure Period, if the Good Reason
condition remains uncured; provided, that, if such Good Reason condition is
solely the result of a material reduction in your authority, duties or
responsibilities (including, for this purpose, the assignment to you of any
duties or responsibilities which are inconsistent in any material adverse
respect with your position) that is directly related to the occurrence of a
Change in Control and such Good Reason condition remains uncured following the
end of the Cure Period, you may only terminate your Employment for Good Reason
during the ninety (90) day period commencing on the first date that follows the
six (6) month anniversary of such Change in Control.


(vi)
“Retirement” means your voluntary termination of Employment with Parent and its
subsidiaries without Good Reason at or above the age of 60 and after having
completed at least five (5) years of service with Parent and its subsidiaries
(which includes past service with EMC) or any other combination of your age plus
years of service completed (not less than five (5)) that is at least equal to
65; provided, that you may not be eligible for Retirement prior to August 1,
2017.



4.Rights as a Holder — You acknowledge and agree that you will have no rights as
a shareholder with respect to the Deferred Cash Award. The Deferred Cash Award
has a fixed cash value equal to the Per Share Cash Value.


5.Agreement With Respect to Taxes — You must pay any taxes that are required to
be withheld by Parent or your Employer. You may pay such amounts in cash or make
other arrangements satisfactory to Parent or your Employer for the payment of
such amounts. You agree Parent or your Employer, at its sole discretion and to
the fullest extent permitted by law, shall have the right to demand that you pay
such amounts in cash or deduct such amounts from any payments of any kind
otherwise due to you.


You agree that, subject to compliance with applicable law, Parent or your
Employer may recover from you taxes that may be payable by Parent or your
Employer in any jurisdiction in relation to this award. You agree that Parent or
your Employer shall be entitled to use whatever method they may deem appropriate
to recover such taxes, including the withholding of the Per Share Cash Value,
paying you a net amount of cash, recovering the taxes via payroll and direct
invoicing. You further agree that Parent or your Employer may, as it reasonably
considers necessary, amend or vary this Agreement to facilitate such recovery of
taxes.


6.Transferability — None of your rights under this Agreement may be assigned,
transferred, pledged or otherwise disposed of, other than by will or the laws of
descent and distribution.


7.Notice — You agree that notices may be given to you in writing either at your
home address as shown in the records of Parent or your Employer, or by
electronic transmission (including email or reference to a website or other URL)
sent to you through your Employer’s normal process for communicating
electronically with its employees.


8.No Right to Continued Employment — Nothing in this Agreement shall confer upon
you any right to expectation of employment by, or to continue in the employment
of, your Employer.


9.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation — As a condition of the grant of the Deferred Cash Award evidenced
by this Agreement, you hereby acknowledge that (a) the grant of the Deferred
Cash Award is a one-time benefit that does not create any contractual or other
right to receive future grants of awards, or benefits in lieu of award; (b) all
determinations with respect to future grants of awards, if any, will be at the
sole discretion of Parent; (c) the value of the Deferred Cash Award is an
extraordinary item of compensation that is outside the scope of your employment
contract, if any, and nothing can or must automatically be inferred from such
employment contract or its consequences; (d) the Deferred Cash Award is not part
of normal or expected compensation for any purpose, and are not to be used for
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, and you waive any claim on such basis; and (e) the Deferred Cash Award
will vest or be forfeited in accordance with the terms stated in Paragraph 3
(Vesting and Payment) above.


10.Data Privacy Consent — As a condition of the grant of the Deferred Cash Award
evidenced by this Agreement, you hereby consent to the collection, use and
transfer of personal data as described in this paragraph. You understand that
Parent and its subsidiaries hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
security number, salary, nationality, job title, ownership interests or
directorships held in Parent or its subsidiaries, and details of the Deferred
Cash Award and all stock options or other equity awards, cancelled, exercised,
vested or unvested (“Data”). You further understand that Parent and its
subsidiaries will transfer Data amongst themselves as necessary for the purposes
of implementation, administration and management of your participation in the
Plan, and that Parent and any of its subsidiaries may each further transfer Data
to any third parties assisting Parent in the implementation, administration and
management of the Plan. You understand that these recipients may be located in
the European Economic Area or elsewhere, such as the United States. You
authorize them to receive, possess, use, retain and transfer such Data as may be
required for the administration of this Agreement, in electronic or other form,
for the purposes of implementing, administering and managing your rights under
this Agreement. You understand that you may, at any time, view such Data or
require any necessary amendments to it.


11.Governing Law and Venue — This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, United States of America.
The exclusive venue for any and all disputes arising out of or in connection
with this Agreement shall be New Castle County, Delaware, United States of
America, and the courts sitting exclusively in New Castle County, Delaware,
United States of America shall have exclusive jurisdiction to adjudicate such
disputes. Each party hereby expressly consents to the exercise of jurisdiction
by such courts and hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to such laying of venue (including the defense of inconvenient
forum).


12.Electronic Delivery and Acceptance — You agree that Parent or your Employer
may provide you with any communications associated with the Deferred Cash Award
by electronic means, such as through an on-line or electronic system established
and maintained by Parent or a third party designated by Parent. Your consent to
receive electronic communications includes, but is not limited to, all legal and
regulatory disclosures and communications associated with the Deferred Cash
Award or notices or disclosures about a change in the terms and conditions of
the Deferred Cash Award.


13.Code Section 409A — This Agreement is not intended to constitute a
“nonqualified deferred compensation plan” for purposes of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (“Code Section 409A”). Neither
you nor Parent shall have the right to accelerate or defer the vesting and/or
delivery of any Deferred Cash Awards if such action would cause this Agreement
to be subject to Code Section 409A. Parent makes no representations or warranty,
and shall have no liability to you or any other person, if any provisions of or
payments under this Agreement are determined to constitute nonqualified deferred
compensation subject to Code Section 409A but not to satisfy the conditions of
that section.


14.No Trust Fund — This Agreement shall not be construed to create a trust or
separate fund of any kind or a fiduciary relationship between Parent and any of
its affiliates and you or any other person. To the extent that you acquire the
right to receive payments from Parent, your Employer or any of their respective
affiliates under this Agreement, such right shall be no greater than the right
of any unsecured general creditor of Parent.


15.Successors and Assigns — This Agreement shall be binding upon, and inure to
the benefit of, Parent and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of Parent’s assets and business.




2

--------------------------------------------------------------------------------




16.Entire Agreement — There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter set forth herein.
 
17.Severability — The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


18.Waiver — You acknowledge that a waiver by Parent of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
grantees.


_________________________________________________________________________________________________________________________________


3

--------------------------------------------------------------------------------




Awarded subject to the terms and conditions stated above:


DELL TECHNOLOGIES INC.




By:_____________________________________________
       










4

--------------------------------------------------------------------------------




Acknowledged and Accepted:




Signature: ______________________________________


Print Name: _____________________________________
















































































































[Signature Page to Deferred Cash Award Agreement]


5

--------------------------------------------------------------------------------




Schedule I
(Amount and Vesting)


Vesting Date
Portion of Deferred Cash Award Vesting on Vesting Date
 
$
 
$
 
$
 
$







6